Citation Nr: 1720847	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the right knee degenerative joint disease (formerly rated as status-post anterior cruciate ligament reconstruction with degenerative osteoarthritis, right knee).

2.  Entitlement to a rating higher than 10 percent for the left knee degenerative joint disease (formerly rated as status-post anterior cruciate ligament reconstruction with degenerative osteoarthritis, left knee).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal FROM a May 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Historically, in a rating decision in October 2003, the RO in Roanoke, Virginia granted service connection for status-post anterior cruciate ligament reconstruction with degenerative osteoarthritis, right knee, which was rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5259-5010. Service connection was also granted in that rating decision for history of torn medial collateral ligament with degenerative osteoarthritis, left knee, which was rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5010.

In October 2009, the Veteran's filed the current claim for a higher rating for his right and left knee because he claimed that his knee disabilities worsened.  In May 2010, the RO continued the rating for both knees at 10 percent and recharacterized the left and right knee disabilities as degenerative joint disease.

A remand is necessary for additional development prior to considering the merits of the Veteran's claim of the worsening of both his knees. In this case, the Veteran last underwent a VA examination to assess the severity of his service-connected right and left knee disabilities in October 2011. He has alleged that his knee disability has worsened and clinicians have discussed knee replacement.  Recent case law has held that VA examinations for orthopedic disabilities must include joint testing while weight-bearing and non-weight-bearing and active and passive motion. Testing performed at the time of the October 2011 VA examination did not include all such testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

Also, updated treatment records should be obtained. The Veteran's most recent relevant treatment records are dated in 2010.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA and non-VA treatment records with respect to the knees, including any outstanding post-service Department of Defense treatment records, particularly records from Andrews Air Force Base and Walter Reed Army Medical Center since 2010.

2. After the development in paragraph 1 is complete, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left knee disability.  In particular, the examiner is requested to:   

a. Test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

b. Please describe in detail the functional impairment caused by the knee disabilities.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then re-adjudicate the Veteran's claims. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


